[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de PLAINTIFF'S MOTION FOR CONTEMPT (119) and DEFENDANT'S MOTION TO MODIFY AWARD OF ALIMONY PENDENTE LITE (122)
The plaintiffs's motion for alimony dated April 26, 2000 was granted on May 22nd pursuant to a written stipulation submitted to the court and signed by both parties and their respective attorneys. The defendant obligated himself to pay $300 per week, nonmodifiable as to amount, as temporary alimony until the date of trial scheduled for July 11, 2000. The same stipulation provided for the sale of the co-op located in New York City with the plaintiffs's attorney holding the net proceeds. The stipulation allowed escrowed funds to be expended for purchase of real estate by the plaintiff with any remaining balance to be held. The parties appeared on July 11 but were unable to proceed. CT Page 11372
The defendant made four payments of $300. By motion dated August 10, 2000, the plaintiff has moved to have the defendant held in contempt for nonpayment of alimony. The defendant has moved to modify the alimony order, alleging that he was misled by the plaintiff who stated on her financial affidavit that she had no income, and that the weekly payments would last only until the July date. At the hearing held September 18, 2000 the defendant introduced the plaintiff's Form 1099 which listed $56,552.75 as non-employee compensation that she received as a real estate broker in 1999, a weekly gross of $1087.55. For the year 2000 the plaintiff acknowledged earning $9000 as commission income.
The court finds that the limiting provision "as temporary alimony until the date of trial presently scheduled for July 11, 2000" is the termination date for the order entered on May 22nd Therefore, the defendant owes the plaintiff $900 for three weeks of unpaid weekly alimony. No contempt is found. The plaintiffs's motion is denied and the defendants's motion is granted as aforesaid.
The defendant is ordered to pay the arrearage in full to the plaintiff on or before October 13, 2000.
HARRIGAN, J. CT Page 11373